 1   JULIANA DROUS
     Attorney at Law SB#92156
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Telephone: (415) 863-3580
     Facsimile: (415) 255-8631
 4   jdrous@msn.com
 5   Attorney for Defendant ERIC WILLIAMS
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
 9
                                                    )   CR 07-00642 SBA
10   UNITED STATES,                                 )
                                                    )
11                 Plaintiff,                       )   STIPULATION AND [PROPOSED]
                                                    )   ORDER RE: CONTINUANCE OF COURT
12    v.                                            )   DATE
                                                    )
13   ERIC WILLIAMS,                                 )
                                                    )
14                 Defendant                        )
15
             IT IS HEREBY STIPULATED, by the parties, that the court date currently scheduled on
16
     October 16,, 2018, at 9:30 a.m. for status hearing, before the Honorable Kandis A. Westmore, be
17
     continued to October 31, 2018, at 9:30 a.m.
18
19
     DATED: October 4, 2018                                 /s/
20                                                 JULIANA DROUS
                                                   Attorney for Defendant
21                                                 ERIC WILLIAMS
22   DATED: October 4, 2018                         /s/
                                                   MAUREEN BESSETTE
23                                                 Asst. United States Attorney
24
25
26
27
28
 1
                                         [PROPOSED] ORDER
 2
            IT IS HEREBY ORDERED that the court proceeding currently scheduled on October 16,
 3
     2018 at 9:30 a.m., be continued to October 31, 2018, at 9:30 a.m. .
 4
 5
     DATED: 10/12/18
 6                                               MAGISTRATE KANDIS A. WESTMORE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
